Citation Nr: 0924926	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-22 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from March 1944 to May 1946.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.



FINDINGS OF FACT

1.  The Veteran died in February 2007; the immediate cause of 
death was cardiopulmonary arrest, the underlying cause of 
death was chronic aspiration and other significant conditions 
contributing to death included history of pneumonia, acute 
respiratory distress syndrome, supraventricular 
tachycardia/multifocal atrial tachycardia, congestive heart 
failure, emphysema, syndrome of inappropriate antidiuretic 
hormone, hypertension, laryngeal cancer and hip replacement.

2.  During his lifetime the Veteran's status post shrapnel 
fragment wound to the left thigh was service connected and 
rated as 30 percent disabling.

3.  The Veteran underwent a total right hip replacement in 
January 2006. 

4.  It is reasonably shown that the Veteran's right hip 
replacement was related to his service connected shrapnel 
wound to the left thigh and that the right hip replacement 
contributed to cause his death.  





CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for the cause of the Veteran's death are met.  
38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2008).

2.  The issue of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Given the 
favorable outcome detailed below, an assessment of VA's 
duties under the VCAA is not necessary.  The Board notes, 
however, that a May 2007 letter from the RO explained what 
the evidence needed to show to substantiate the claims and 
also explained VA's and appellant's responsibilities in 
claims development.   

II.  Factual Background

In an August 2005 claim the Veteran requested service 
connection for low back condition, right leg, bilateral hip 
disability, bilateral knee disability, peripheral neuropathy 
of both ankles and nerve damage, all as secondary to his 
service connected left leg disability.  

A January 2006 operative report from Douglas E. Duncan, M.D., 
shows that the Veteran underwent a total right hip 
replacement.  

In a February 2006 letter, a private treating physician of 
the Veteran, Dr. Duncan, noted that the Veteran had sustained 
the left leg injury with shrapnel wound in service.  This had 
left him with a weaker leg.  Over the course of years, giving 
into that leg and placing more pressure on the right leg 
certainly added to the wearing out of the right hip for which 
the Veteran underwent total hip replacement.  

A March 2006 VA note shows that the Veteran had been 
scheduled for a VA examination.  The appellant, however, had 
called and reported that he had been undergoing 
rehabilitation in a nursing home since January 2006.  
Consequently, it was unclear when he would be able to come in 
for the examination.  The appellant planned to contact the RO 
at a later date when the Veteran was able to do the 
examination.  

A May 2006 rating decision denied, in pertinent part, service 
connection for left hip avascular necrosis and right total 
hip replacement.  The decision noted that the Veteran had not 
reported to the scheduled VA examination, which might have 
produced evidence material to the Veteran's claims.

In his July 2006 Notice of Disagreement the Veteran 
indicated, in pertinent part, that he had provided a doctor's 
statement specifically indicating that his hip disability was 
secondary to his service connected gunshot wound.     

In a December 2006 medical opinion, a VA Nurse Practitioner, 
M.E. found, in pertinent part, that the Veteran's 
degenerative joint disease of both hips was not caused or the 
result of military service and was not caused by or the 
result of the Veteran's service connected shrapnel fragment 
wound of the left thigh.  The examiner noted that at 
separation the Veteran did not have any bone, join or 
neurological problems.  Similarly at a subsequent disability 
examination four years later in 1948, the Veteran also was 
not found to have any bone, joint or neurological problems 
and his left leg had actually shown improvement.  The Veteran 
then did not develop degenerative arthritis of the hips until 
many decades later.  The Nurse Practitioner could only 
conclude that the arthritis was secondary to the normal aging 
process and not the contention of strain causing bilateral 
degenerative conditions.  He noted that the purported 
secondary mechanism of injury was not physiologically 
plausible.  Since the Veteran had only injured the left leg 
in service, he would have expected to see unilateral 
secondary degeneration rather than bilateral degeneration.  
The Veteran's advanced age and lack of consistent documented 
progressive symptoms of increased problems related to the 
left thigh shrapnel fragment wound supported a conclusion 
that the bilateral degenerative joint disease was related to 
the aging process.  

The Veteran's death certificate shows that he died in 
February 2007.  The immediate cause of death was 
cardiopulmonary arrest and the underlying cause of death was 
chronic aspiration.  Other significant conditions 
contributing to death included history of pneumonia, acute 
respiratory distress syndrome, supraventricular 
tachycardia/multifocal atrial tachycardia, congestive heart 
failure, emphysema, syndrome of inappropriate antidiuretic 
hormone, hypertension, laryngeal cancer and hip replacement.

In her March 2007 claim the appellant indicated that the 
Veteran's hip replacement surgery was listed as a 
contributing cause of his death.  He had never been able to 
completely recover from the hip replacement surgery and this, 
along with other conditions, was the cause of his death.  The 
hip replacement surgery was the reason the Veteran was unable 
to keep the scheduled compensation and pension examination.   
  
In an October 2007 letter Dr. Duncan noted that the Veteran 
had a significant mortar injury to the left leg in World War 
II.  Even though there were not significant nerve deficits, 
this would cause the leg to be weaker than the other side, 
which would alter the Veteran's walking mechanics.  These 
altered walking mechanics placed more weight on the right 
than the left, which in turn caused more wear and tear on the 
low back by throwing off back alignment and put more weight 
on the right hip, thus accelerating the Veteran's 
degenerative arthritis.  Dr. Duncan noted that the Veteran 
had undergone hip replacement surgery and never fully 
recovered from it resulting several months later in his 
death.  Dr. Duncan felt that overall the surgery did hasten 
the Veteran's death because it was more than his body could 
take.  Thus, the Veteran's death was directly related to the 
hip surgery. 

In her July 2008 Form 9 the appellant indicated that Dr. 
Duncan was her husband's doctor for many years and followed 
him closely for his service connected leg wound and resulting 
conditions.  He had access to treatment records including 
military and VA records when making determinations regarding 
needed treatment and/or surgeries for the Veteran.  The 
appellant noted that Dr. Duncan had provided a detailed 
opinion as to how the Veteran's mortar wound affected his hip 
and was instrumental in the development of the arthritis that 
necessitated the hip replacement.  The appellant's husband's 
age of course played a part in the slow recovery but the fact 
remained that the hip replacement surgery would not have been 
necessary had he not had the mortar wound to the leg.  There 
would only have been the age related wear and tear on the hip 
that may or may not have resulted in the surgery.  

The appellant noted that Dr. Duncan was a specialist in the 
field of orthopedic surgery and unlike the VA examiner, had 
the advantage of seeing how the Veteran's condition had 
worsened over the years and the effect that the mortar wound 
was having on his hip.  The appellant asserted that Dr. 
Duncan's opinion should be given more weight than that of the 
VA examiner because he was a specialist and treating 
physician.  

In a subsequent August 2008 statement the appellant asserted 
that it was not appropriate to give more weight to the 
opinion of the VA examiner who had not been identified as a 
specialist in orthopedics than to the opinion of Dr. D, who 
is a specialist in the field of orthopedics.  

III.  Law and Regulations

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. 38 C.F.R. § 3.312(b).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).
  
Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for arthritis may be established on a presumptive 
basis if such disease is shown to have been manifested to a 
compensable degree within a year following the Veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  A disability which is proximately 
due to or the result of a service- connected disease or 
injury shall be service connected.  38 C.F.R. § 3.310(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Cause of death

The appellant essentially argues that the Veteran's right hip 
replacement contributed to cause his death and that the hip 
replacement was service connected as it was secondary to his 
shrapnel wound to the left thigh.  There is conflicting 
evidence of record as to whether the right hip replacement 
was secondary to the shrapnel wound.  Dr. Duncan clearly did 
find such a secondary relationship, noting that the shrapnel 
wound caused the left leg to be weaker than the right, which 
altered the Veteran's walking mechanics.  These altered 
walking mechanics placed more weight on the right than the 
left, which in turn put more weight on the right hip, thus 
accelerating the Veteran's degenerative arthritis and leading 
to his hip replacement surgery.  In contrast, the VA Nurse 
Practitioner found that the Veteran's advanced age and lack 
of consistent documented progressive symptoms of increased 
problems related to the left thigh shrapnel fragment wound 
supported a conclusion that the bilateral degenerative joint 
disease was related to the aging process.  The Nurse 
Practitioner noted that he would have expected to see 
unilateral right hip secondary degeneration rather than 
bilateral hip degeneration, if the degeneration was related 
to the left thigh shrapnel wound.  

The Board finds that the medical evidence as to whether the 
Veteran's right hip replacement was secondary to his left 
thigh shrapnel wound is at least in equipoise.  Both the VA 
Nurse Practitioner and Dr. Duncan provided specific 
rationales for their opinions.  The VA examiner's reasoning 
regarding the effects of age and the presence of bilateral 
degeneration appears reasonable but in lieu of the Veteran 
apparently having had more severe problems on the right side 
(as shown by the receipt of the right hip replacement), the 
opinion of Dr. Duncan appears at least equally reasonable.  
Also, although the VA Nurse Practitioner did review the 
service medical records, Dr. Duncan apparently did have 
reasonable knowledge of the Veteran's medical history and 
also, as an orthopedic surgeon, must be considered to have 
greater expertise concerning the etiology of hip disability 
than the Nurse Practitioner.  Accordingly, as the evidence is 
at least in equipoise as to whether the Veteran's right hip 
replacement was related to his service connected left thigh 
shrapnel wound, the benefit of the doubt must be given to the 
appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Given that it is established that the Veteran's right hip 
replacement was secondary to his service connected left thigh 
shrapnel wound, the Board must consider whether the right hip 
replacement contributed to cause his death.  The Veteran's 
death certificate constitutes positive evidence for such a 
contribution as it specifically lists the hip replacement as 
a significant condition contributing to death.  Also, Dr. 
Duncan opined that the hip surgery did hasten the Veteran's 
death because it put more stress on the Veteran's existing 
medical condition than he could tolerate.  In the absence of 
any evidence contradicting these findings, the Board finds 
that it is reasonably established that the hip replacement 
was a contributory cause of the Veteran's death.  38 U.S.C.A. 
§ 3.312. 

Accordingly, given that the Veteran's right hip replacement 
is shown to be secondary to his service connected left thigh 
shrapnel wound and given that the hip replacement is shown to 
be a contributory cause of his death, the Veteran must be 
found to have died as a result of a service connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.310, 3.312 (2008).  The preponderance of the evidence is in 
the Veteran's favor and service connection for the cause of 
death is warranted.  

Section 1318 DIC benefits

In light of the award of DIC benefits pursuant to 38 U.S.C.A. 
§ 1310, the issue of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 is rendered moot.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.  

The issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 is dismissed as moot.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


